DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are cancelled.
Claim 12, 24 is currently amended.
Claim 13-23, 25 is previously presented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that successively has a different scope from successive.  Remarks.
This is not found persuasive because the dictionary definition of successively and successive is very similar and means one process before the other.  To link the output of the first step as stripping to the input of the second step / ionizing blowing, antecedent basis must be utilized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510).
Regarding claim 12, Barnes teaches: post-forming a 3D part and one of the post-processing step including sand-blasting (see abstract; [0022] teaches post-forming including cleaning such as sand blasting, washing). Additionally, HP teaches 3D part made from powder sintering ([0098]) and includes plastic material (see [0127] -polyamide).
However, Barnes fails to disclose a post-treatment step involving ionizing blowing.
In the same field of endeavor, pertaining to additive manufacturing, Pfeifer discloses that ionized particles are added to the object’s surface to reduce the static charge of the object (see claim 3& [0022]-[0023]). Since the ionizing charges are performed after forming of the layer, one would consider such treatment as post-forming. 
To combine the post-processing step of Pfeifer with the additive manufacturing post-treatment processing method of Barnes had the benefit of reducing the static charge on the object.
It would have been obvious to combine the post-processing of a 3D printed product, such as sand-blasting as taught by Barnes with including ionizing blowing as taught by Pfeifer, for the benefit of reducing static charges on the layers (formed parts).
Regarding claim 13, the combination Barnes / Pfeifer discloses: wherein stripping comprises sand blasting said part (see sand blasting of Barnes cited above).
Regarding claim 18, the combination Barnes / Pfeifer is silent as to the sintering and ionizing being carried out on batches of 300-10,000 parts.
	To carry out the sintering and ionizing on large numbers of parts simultaneously would have been considered an exercise in automating a manual activity.  See MPEP 2144.04(III) regarding the obviousness of automating a manual activity.
	Automating the manufacture of large numbers of parts of the combination reduced the cost of manufacture per object.
	It would have been obvious to one of ordinary skill in the art to sinter and ionize on large numbers of parts in the method of Barnes to arrive at the claimed invention before the effective filing date because doing so was an obvious exercise in automating a manual activity to reduce the cost of manufacture per object / article.
Regarding claim 19, the combination Barnes / Pfeifer discloses: wherein the sintering-based additive manufacturing process is used before the post-processing (Barnes [0098]).
Regarding claim 20, the combination Barnes / Pfeifer discloses: wherein the plastic material is polyamide (Barnes [0034]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), and Extreme Mechanics Letters NPL (EML 9 422-429 - 2016).
	Regarding claim 14, the combination Barnes / Pfeifer does not disclose: wherein the sand-blasting employs glass microspheres of a diameter comprised between 45-90 microns.
	In the same field of endeavor of sand blasting / surface smoothing as Barnes (see title, abs, keywords sections), Extreme Mechanics Letters NPL discloses: sand blasting / polishing (see abs) with glass beads (see Fig. 2 (c)) of diameter of 50 microns.  50 microns is a species that can anticipate the entire claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
	To polish / sand blast the surface with glass microspheres of 50-micron diameter as in Extreme Mechanics NPL in the additively manufacturing post-treatment process of Barnes had the benefit that it allowed for the improvement of electrical properties when used in contacts for battery assemblies (see pp. 1, second para.) and optimized the maximum and mean roughness of such systems (see pp. 3, 2nd column, last sentence before section 4).
	It would have been obvious to one of ordinary skill in the art to combine the sand blasting with glass microspheres of 50-micron diameter of Extreme Mechanics NPL with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of electrical properties when used in contacts for battery assemblies and optimized the maximum and mean roughness of such systems.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), and Moriyama (EP 0589660).
Regarding claim 15, the combination Barnes / Pfeifer does not disclose: wherein there is a pre-blowing step prior to stripping (the broadest reasonable interpretation of a pre-blowing step before the stripping step is an additional step that is not stripping before the ionizing blow – hence a pre-blow, since there is not a positively recited blowing step ) and use of pre-blowing ([0022]) the polyamide ([0028]) object after manufacture.
In the same field of endeavor of additive manufacturing as Barnes (see title, abs), Moriyama discloses: pre-blowing (pp. 2, lines 43-46) the object after manufacture but prior to plasma treatment.
To add the pre-blow of the polyamide after manufacture of Moriyama to the additive manufacturing method of Barnes had the benefit that it removed the solvent remaining on the surface of the article (Id.).
It would have been obvious to one of ordinary skill in the art to combine the pre-blowing of hot air of Moriyama with the additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of the solvent remaining on the surface of the article.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), and Brimbank (CN 106917083).
Regarding claim 16, the combination Barnes / Pfeifer does not disclose: a final method step of washing.
	In the same field of endeavor of post-treatment of additive manufacturing methods as Barnes, Brimbank discloses: a step of washing / roughening by solvent of [0290]).
	To roughen the manufactured object by solvent as in Brimbank in the additive manufacturing method of Barnes had the benefit that it allowed for the removal of excess powder to obtain a uniform surface ([0290]).
	It would have been obvious to one of ordinary skill in the art to combine the washing step of Brimbank with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of excess powder to obtain a uniform surface.

	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Brimbank (CN 106917083), and Breton (CN 105907172).
	Regarding claim 17, the combination Barnes / Pfeifer / Brimbank does not disclose: wherein the washing comprises washing the part in non-aqueous solvent.
	In the same field of endeavor of additive manufacturing post-treatment processes as Barnes (see title, abs, [0119]), Breton discloses: washing of an object after manufacture by non-aqueous solvents ([0119]).
	To wash the object after manufacture with non-aqueous solvents as in Breton in the additive manufacturing post-treatment method of Barnes had the benefit that it was a suitable way to remove the sacrificial supports ([0108]).  Furthermore, doing so had the benefit that it allowed for the creation of post-curing hardness that was much higher than conventional inks ([0022]).
	It would have been obvious to one of ordinary skill in the art to combine the non-aqueous solvent washing of Breton with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it allowed for a suitable way to remove sacrificial supports and allowed for a post-cured hardness higher than conventional inks.

	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), and Mata (US 2019/0126539).
	Regarding claim 21, the combination Barnes / Pfeiffer / Brimbank / Bredon does not disclose: wherein the plastic material is an aliphatic polyamide (polyamide is disclosed – see rejection of claim 20 as presented above).
	In the same field of endeavor of additive manufacturing with polyamides as Barnes, Mata discloses: use of aliphatic polyamides ([0004]) in SLS methods.
	To use the aliphatic polyamide of Mata in the method of Barnes had the benefit that it improved the ductility of the manufactured article ([0002]).
	It would have been obvious to one of ordinary skill in the art to combine the aliphatic polyamide of Mata with the additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so improved the ductility of the manufactured object.

Claims 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), and Wang (US 2005/0186872).
Regarding claim 12, Barnes teaches: post-forming a 3D part and one of the post-processing step including sand-blasting (see abstract; [0022] teaches post-forming including cleaning such as sand blasting, washing). Additionally, HP teaches 3D part made from powder sintering ([0098]) and includes plastic material (see [0127] -polyamide).
However, Barnes fails to disclose a post-treatment step involving ionizing blowing.
In the same field of endeavor, pertaining to additive manufacturing, Pfeifer discloses that ionized particles are added to the object’s surface to reduce the static charge of the object (see claim 3& [0022]-[0023]). Since the ionizing charges are performed after forming of the layer, one would consider such treatment as post-forming. 
To combine the post-processing step of Pfeifer with the additive manufacturing post-treatment processing method of Barnes had the benefit of reducing the static charge on the object.
The combination Barnes / Pfeifer does not disclose: use of sandblasting and ionizing blowing performed on a single post-treated article.
In the same field of endeavor of additive manufacturing post-treatment processes as Barnes (see title, abs), Wang discloses: use of sandblasting and ionizing blowing on a single article as a post-treatment process ([0048], [0153]).
To perform sandblasting and ionizing blowing as in Wang on the manufactured object of Barnes would have roughened the surface desirably ([0153]).
It would have been obvious to combine the post-processing of a 3D printed product, such as sand-blasting as taught by Barnes with including ionizing blowing as taught by Pfeifer, for the benefit of reducing static charges on the layers (formed parts).
Regarding claim 13, the combination Barnes / Pfeifer/ Wang discloses: wherein stripping comprises sand blasting said part (see sand blasting of Barnes cited above).
Regarding claim 18, the combination Barnes / Pfeifer / Wang is silent as to the sintering and ionizing being carried out on batches of 300-10,000 parts.
	To carry out the sintering and ionizing on large numbers of parts simultaneously would have been considered an exercise in automating a manual activity.  See MPEP 2144.04(III) regarding the obviousness of automating a manual activity.
	Automating the manufacture of large numbers of parts of the combination reduced the cost of manufacture per object.
	It would have been obvious to one of ordinary skill in the art to sinter and ionize on large numbers of parts in the method of Barnes to arrive at the claimed invention before the effective filing date because doing so was an obvious exercise in automating a manual activity to reduce the cost of manufacture per object / article.
Regarding claim 19, the combination Barnes / Pfeifer / Wang discloses: wherein the sintering-based additive manufacturing process is used before the post-processing (Barnes [0098]).
Regarding claim 20, the combination Barnes / Pfeifer / Wang discloses: wherein the plastic material is polyamide (Barnes [0034]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Wang (US 2005/0186872), and Extreme Mechanics Letters NPL (EML 9 422-429 - 2016).
	Regarding claim 14, the combination Barnes / Pfeifer / Wang does not disclose: wherein the sand-blasting employs glass microspheres of a diameter comprised between 45-90 microns.
	In the same field of endeavor of sand blasting / surface smoothing as Barnes (see title, abs, keywords sections), Extreme Mechanics Letters NPL discloses: sand blasting / polishing (see abs) with glass beads (see Fig. 2 (c)) of diameter of 50 microns.  50 microns is a species that can anticipate the entire claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
	To polish / sand blast the surface with glass microspheres of 50-micron diameter as in Extreme Mechanics NPL in the additively manufacturing post-treatment process of Barnes had the benefit that it allowed for the improvement of electrical properties when used in contacts for battery assemblies (see pp. 1, second para.) and optimized the maximum and mean roughness of such systems (see pp. 3, 2nd column, last sentence before section 4).
	It would have been obvious to one of ordinary skill in the art to combine the sand blasting with glass microspheres of 50-micron diameter of Extreme Mechanics NPL with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of electrical properties when used in contacts for battery assemblies and optimized the maximum and mean roughness of such systems.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Wang (US 2005/0186872), and Moriyama (EP 058960).
Regarding claim 15, the combination Barnes / Pfeifer / Wang does not disclose: wherein there is a pre-blowing step prior to stripping (the broadest reasonable interpretation of a pre-blowing step before the stripping step is an additional step that is not stripping before the ionizing blow – hence a pre-blow, since there is not a positively recited blowing step ) and use of pre-blowing ([0022]) the polyamide ([0028]) object after manufacture.
In the same field of endeavor of additive manufacturing as Barnes (see title, abs), Moriyama discloses: pre-blowing (pp. 2, lines 43-46) the object after manufacture but prior to plasma treatment.
To add the pre-blow of the polyamide after manufacture of Moriyama to the additive manufacturing method of Barnes had the benefit that it removed the solvent remaining on the surface of the article (Id.).
It would have been obvious to one of ordinary skill in the art to combine the pre-blowing of hot air of Moriyama with the additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of the solvent remaining on the surface of the article.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Wang (US 2005/0186872), and Brimbank (CN 106917083).
Regarding claim 16, the combination Barnes / Pfeifer does not disclose: a final method step of washing.
	In the same field of endeavor of post-treatment of additive manufacturing methods as Barnes, Brimbank discloses: a step of washing / roughening by solvent of [0290]).
	To roughen the manufactured object by solvent as in Brimbank in the additive manufacturing method of Barnes had the benefit that it allowed for the removal of excess powder to obtain a uniform surface ([0290]).
	It would have been obvious to one of ordinary skill in the art to combine the washing step of Brimbank with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of excess powder to obtain a uniform surface.

	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Wang (US 2005/0186872), Brimbank (CN 106917083), and Breton (CN 105907172).
	Regarding claim 17, the combination Barnes / Pfeifer / Wang / Brimbank does not disclose: wherein the washing comprises washing the part in non-aqueous solvent.
	In the same field of endeavor of additive manufacturing post-treatment processes as Barnes (see title, abs, [0119]), Breton discloses: washing of an object after manufacture by non-aqueous solvents ([0119]).
	To wash the object after manufacture with non-aqueous solvents as in Breton in the additive manufacturing post-treatment method of Barnes had the benefit that it was a suitable way to remove the sacrificial supports ([0108]).  Furthermore, doing so had the benefit that it allowed for the creation of post-curing hardness that was much higher than conventional inks ([0022]).
	It would have been obvious to one of ordinary skill in the art to combine the non-aqueous solvent washing of Breton with the post-treatment additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it allowed for a suitable way to remove sacrificial supports and allowed for a post-cured hardness higher than conventional inks.

	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2018/190829) and further in view of Pfeifer (US 2004/0182510), Wang (US 2005/0186872), and Mata (US 2019/0126539).
	Regarding claim 21, the combination Barnes / Pfeiffer / Brimbank does not disclose: wherein the plastic material is an aliphatic polyamide (polyamide is disclosed – see rejection of claim 20 as presented above).
	In the same field of endeavor of additive manufacturing with polyamides as Barnes, Mata discloses: use of aliphatic polyamides ([0004]) in SLS methods.
	To use the aliphatic polyamide of Mata in the method of Barnes had the benefit that it improved the ductility of the manufactured article ([0002]).
	It would have been obvious to one of ordinary skill in the art to combine the aliphatic polyamide of Mata with the additive manufacturing method of Barnes to arrive at the claimed invention before the effective filing date because doing so improved the ductility of the manufactured object.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12-13, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-26 of U.S. Patent No. 11267198 (Salciarini). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the recited steps of the method are present (sand blasting and ionizing blowing) and are broader than the patented claims.  Therefore, an ODP is deemed appropriate and proper.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of U.S. Patent No. 11267198 (Salciarini). 
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 of U.S. Patent No. 11267198 (Salciarini). 
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of U.S. Patent No. 11267198 (Salciarini). 
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11267198 (Salciarini). 
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11267198 (Salciarini). 
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11267198 (Salciarini). 
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 11267198 (Salciarini). 
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 11267198 (Salciarini). 
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent No. 11267198 (Salciarini). 
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. 11267198 (Salciarini). 
Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11267198 (Salciarini). 
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 11267198 (Salciarini). 
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of U.S. Patent No. 11267198 (Salciarini). 
Allowable Subject Matter
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Non-Statutory Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 23 and 24: none of the cited prior art or any prior art available discloses: the particle size of the polyamide powder and the recycle ratio / fraction of the particle powder as recited in claims 23 and 24.
These variables would not have been modified together as result-effective before the effective filing date.
Therefore, claims 23 and 24 are deemed allowable.

Regarding claim 25, none of the cited prior art or any prior art combination available discloses: determining, in a batch of a predetermined number of parts, a number of residual particles that are detached or partially sintered of a largest dimension greater than a predetermined dimension.
Therefore, claim 25 is deemed allowable.
Conclusion
Citation of related pertinent prior art: Laue (DE 3636606) and KR 2004/0012862 are considered relevant to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743